ATTORNEY GRIEVANCE COMMISSION                                                              *      IN THE
OF MARYLAND
                                                                                           *      COURT OF APPEALS

                                                                                           *      OF MARYLAND
v.
                                                                                           *      Misc. Docket AG No. 46

MATHEAU JAY WELDON STOUT                                                                   *      September Term, 2021


                                                                                   ORDER


                       Upon consideration of the Joint Petition of the Attorney Grievance Commission of

Maryland and the Respondent, Matheau Jay Weldon Stout, to suspend the Respondent from

the practice of law in Maryland for 60 days, stayed in favor of one year of probation with

terms, it is this 2nd day of December, 2021


                       ORDERED, by the Court of Appeals of Maryland, that the Respondent, Matheau Jay

Weldon Stout, be suspended for 60 days from the practice of law in the State of Maryland; and

it is further


                       ORDERED, that, the suspension be, and hereby is, STAYED in favor of one year of

probation with the terms contained in the Probation Agreement.

 Pursuant to Maryland Uniform Electronic Legal
Materials Act
(§§ 10-1601 et seq. of the State Government Article) this document is authentic.



                     2021-12-02 16:20-05:00

                                                                                      /s/ Robert N. McDonald
                                                                                            Senior Judge
Suzanne C. Johnson, Clerk